Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with JOHN GALLAGHER on 11/17/2021.

The application has been amended as follows: 

	In the claims:
1. (Currently Amended) A method performed by a terminal in a communication system, the method comprising:
receiving, from a base station, information on a plurality of transmission parameter sets for transmitting a sidelink data, wherein a first channel busy ratio (CBR) range is associated with a first range of a plurality of priorities of the sidelink data, and a first set of the plurality of the transmission parameter sets, wherein a second CBR range, different than the first CBR range, is associated with the first range of the plurality of priorities and a second set of the plurality of the transmission parameter sets, different from the first set, wherein a third CBR range is associated with a second range of a plurality of priorities, different than the first range of the plurality of priorities and a third set of the plurality of the transmission parameter sets, and wherein a fourth CBR range, different than the third CBR range, is associated with the second range of the plurality of priorities and a fourth set of the plurality of transmission parameter sets, respectively;
identifying a CBR and the priority of the sidelink data;
determining a transmission parameter set, among the plurality of transmission parameter sets, corresponding to a CBR range associated with the identified CBR, among the  identified priority of the sidelink data;
transmitting a scheduling assignment (SA) corresponding to the sidelink data; and 
transmitting the sidelink data based on the determined transmission parameter set and the SA. 

2. (Previously Presented) The method of claim 1, wherein the transmission parameter set comprises modulation and coding scheme (MCS), a number of physical resource block (PRB), a number of data transmission and a maximum limit of channel occupancy ratio (CR). 
 


4. (Previously Presented) The method of claim 3, wherein the CR is identified per priority of a data. 

5. (Previously Presented) The method of claim 3, wherein the CR for subframe n is identified within a subframe [n-L1, n+L2], wherein L1 is a positive integer and L2 is 0 or a positive integer. 

6. (Previously Presented) The method of claim 3, further comprising:
calculating a sum of CRs corresponding to data having a priority less than or equal to the priority of the sidelink data; and
transmitting the sidelink data based on whether the sum of CRs is greater than a maximum limit of CR included in the determined transmission parameter set. 

7. (Previously Presented) The method of claim 6, further comprising:
adjusting transmission of the sidelink data so that the sum of CRs is less than or equal to the maximum limit of CR included in the determined transmission parameter set, in case that the sum of CRs is greater than the maximum limit of CR included in the determined transmission parameter set. 



9-15. (Cancelled)

16. (Currently Amended) A terminal in a communication system, the terminal comprising: 
a transceiver; and
a controller configured to:
receive, from a base station, information on a plurality of transmission parameter sets for transmitting a sidelink data, wherein a first channel busy ratio (CBR) range is associated with a first range of a plurality of priorities of the sidelink data, and a first set of the plurality of the transmission parameter sets, wherein a second CBR range, different than the first CBR range, is associated with the first range of the plurality of priorities and a second set of the plurality of the transmission parameter sets, different from the first set, wherein a third CBR range is associated with a second range of a plurality of priorities, different than the first range of the plurality of priorities and a third set of the plurality of the transmission parameter sets, and wherein a fourth CBR range, different than the third CBR range, is associated with the second range of the plurality of priorities and a fourth set of the plurality of transmission parameter sets, respectively;

determine a transmission parameter set, among the plurality of transmission parameter sets, corresponding to a CBR range associated with the identified CBR, among the  identified priority of the sidelink data;
transmit a scheduling assignment (SA) corresponding to the sidelink data; and
transmit the sidelink data based on the determined transmission parameter set and the SA. 

17. (Previously Presented) The terminal of claim 16, wherein the transmission parameter set comprises modulation and coding scheme (MCS), a number of physical resource block (PRB), a number of data transmission and a maximum limit of channel occupancy ratio (CR).

18. (Previously Presented) The terminal of claim 16, wherein the controller is further configured to identify a channel occupancy ratio (CR) indicating a ratio of a number of sub-channels occupied by the terminal to the total number of sub-channels within a time period.

19. (Previously Presented) The terminal of claim 18, wherein the CR is identified per priority of a data.



21. (Previously Presented) The terminal of claim 18, wherein the controller is further configured to:
calculate a sum of CRs corresponding to data having a priority less than or equal to the priority of the sidelink data; and
transmit the sidelink data based on whether the sum of CRs is greater than a maximum limit of CR included in the determined transmission parameter set.

22. (Previously Presented) The terminal of claim 21, wherein the controller is further configured to:
adjust transmission of the sidelink data so that the sum of CRs is less than or equal to the maximum limit of a CR included in the determined transmission parameter set, in case that the sum of CRs is greater than the maximum limit of the CR included in the determined transmission parameter set.

23. (Previously Presented) The terminal of claim 16, wherein the controller is further configured to select a number of retransmissions and an amount of frequency resources associated with the sidelink data.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Claims 1-8, 16-23 are considered allowable over prior arts since none of the prior art reference(s) taken individually or in combination particularly disclose, fairly suggests, or render obvious as stated in the italic below.

Regarding claim 1 and 16, a terminal/method performed by terminal in a communication system, the terminal comprising: 
a transceiver; and
a controller configured to:
receive, from a base station, information on a plurality of transmission parameter sets for transmitting a sidelink data, wherein a first channel busy ratio (CBR) range is associated with a first range of a plurality of priorities of the sidelink data, and a first set of the plurality of the transmission parameter sets, wherein a second CBR range, different than the first CBR range, is associated with the first range of the plurality of priorities and a second set of the plurality of the transmission parameter sets, different from the first set, wherein a third CBR range is associated with a second range of a plurality of priorities, different than the first range of the plurality of priorities and a third set of the plurality of the transmission parameter sets, and wherein a fourth CBR range, different than the third CBR range, is associated with the second range of the plurality of priorities and a fourth set of the plurality of transmission parameter sets, respectively;
identify a CBR and the priority of the sidelink data; 
determine a transmission parameter set, among the plurality of transmission parameter sets, corresponding to a CBR range associated with the identified CBR, among the CBR ranges associated with the identified priority of the sidelink data;
transmit a scheduling assignment (SA) corresponding to the sidelink data; and
transmit the sidelink data based on the determined transmission parameter set and the SA…in combination with other limitations.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-7524. The examiner can normally be reached M,Th: 10a-9p, Tu,W:930a-530p, F:930a-1130a.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMER S. MIAN
Primary Examiner
Art Unit 2461



/OMER S MIAN/Primary Examiner, Art Unit 2461